 

DEC 18 2019

Clerk, U S District Court
District Of Montana

Billings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION *
UNITED STATES OF AMERICA,
CR-10-149-SPW
Plaintiff,
VS. ORDER GRANTING
. EARLY TERMINATION OF
SUSAN ROSE RAE, SUPERVISED RELEASE
Defendant.

 

 

On December 13, 2019, Ms. Rae filed a motion for early termination of her

supervised release. (Doc. 49.) The United States does not oppose the motion. It

notes Ms. Rae has paid a significant amount of her restitution and will continue to

pay while she is off supervised release. (Doc. 51 at 2.) Upon Ms. Rae’s motion,

and for good cause appearing,

IT IS HEREBY ORDERED the Motion for Early Termination of

Supervised Release is GRANTED. Ms. Rae’s supervised release is terminated as

of the date of this Order.
The Clerk of Court shall notify counsel and the U.S. Probation Office of this
Order.
JA
DATED this Li co day of December 2019.

Lose fete.

“SUSAN P. WATTERS
United States District Judge
